 Case 2:20-cv-11193-SB-AFM Document 19 Filed 03/02/21 Page 1 of 1 Page ID #:61




  JS-6                    UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL


Case No.: 2:20-cv-11193-SB (AFMx)                              Date:    3/2/2021


Title:    Lala Sloatman v. The Legal Leads, Inc., et al.


Present: The Honorable        STANLEY BLUMENFELD, JR., U.S. District Judge
                   Victor Cruz                                       N/A
                   Deputy Clerk                                 Court Reporter

    Attorney(s) Present for Plaintiff(s):            Attorney(s) Present for Defendant(s):
                  None Appearing                               None Appearing

Proceedings:         ORDER DISMISSING CASE

         Pursuant to Federal Rule of Civil Procedure 41(a)(1), the action is
  DISMISSED with prejudice as to plaintiff and DISMISSED without prejudice
  to the putative class.

           IT IS SO ORDERED.




  CV-90 (12/02)                    CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                               1
